Title: To James Madison from the Inhabitants of Harrison County, Indiana Territory, 28 December 1812 (Abstract)
From: Harrison County, Indiana Territory Inhabitants
To: Madison, James


28 December 1812. “Your Memorialists have settled on the extreme Frontiers of this Territory bounded as follows on the N & N E by Driftwood, on the S Mishkakitac and S E by the Pigeon Roost Settlement where we have been and are still constantly assailed by the Horrid and relentless fury of the Inhuman and remorseless Savages. Three of our most Respectable Citizens have already fell a Sacrifice to the Tommy Hawk & Scalping Knife and we know not how soon it may be our Fate. It is true that the Executive of this Territory have provided us with a guard but we beg leave to assure your Excellency that it is by no means effecient for the protection of our Persons or Property for since it has been stationed here we have lost property (horses) stolen by the savages to the amount of Two thousand Dollars and two of our Citizens murdered we therefore most humbly solicit that some speedy relief may be granted us without which, we shall be compelled to abandon our Crops & property and the little wh we have been for years accumulating. We beg leave to recall your Excellency’s attention to the Evils which will result both to us and the U. S. Government by an abandonment of this settlement in the first place the payment which we have already made to the General Government for our Land will together with the Land be lost to us and forfeited to the U S for in our present situation it will be impossible for us to dispose of our Property or Produce every avinue to the market being frequently ambuscaded by the Indians—in the second place the U. S. must and will be considerably injured. For in that event it will be the means of detering others from purchasing and of puting a Stop to the Sale of the U. S. Land on this Frontier a most Beautiful Fertile & Luxuriant Tract of Country. The serious consequence of such a measure will no doubt be instantly recognised by yr. Excillency. We beg leave further to assure your Excellency that we entertain too just an opinion of you than to suppose that you would knowingly permit any part of that Country or its Citizens over which you Preside by the voice of your Countrymen to remain under any serious Calamity that you could redress on being apprised thereof but that you would with promptitude & Chearfulness so far as in your power remedy the Evil. We therefore most humbly solicit from your Excellency a Competent force for our protection and if we may presume to advise with you on the subject we would recommend that there might be a Company of Mounted Rangers consisting of 100 or 120 men permanently Stationed here untill the Storms of War be blown over or the Savage Power completely checked or entirely subverted. At this Present moment we have been compelled to fly from our Farms & habitations for the Safety of our Lives as well as that of our Wives & Children and take refuge in Forts & Block Houses, our Property Crops and Houses exposed to the lawless depredation of the Savages and further it will perhaps [be] necissary to inform your Excellency that our settlement is only distant from the Delaware Nation of Indians one hundred Miles and from the Prophets Town one hundred & twenty.”
